Citation Nr: 0804185	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO previously denied the veteran's claim for service 
connection for a back disorder in February 1946.

The veteran testified before the undersigned Veterans Law 
Judge in November 2007 at a Travel Board hearing at the RO; a 
transcript is of record.  At the hearing the veteran's 
representative raised the issue of whether the February 1946 
rating decision might have been a product of clear and 
unmistakable error (CUE).  The issue of CUE in the previous 
final decision is not before the Board and is therefore 
referred to the RO.



FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
February 1946 rating decision, which the veteran did not 
appeal.

2.  The evidence added to the record since the February 1946 
rating decision does not bear directly and substantially upon 
the issue of service connection for a back disorder.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

Evidence submitted since the February 1946 rating decision 
wherein the RO denied service connection for a back disorder 
is not new and material; thus, the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In March 2004 the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the March 2004 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the June 2004 
rating decision and April 2005 SOC explained the basis for 
the RO's action, and the SOC provided him with an additional 
60 day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

As noted in the Introduction, above, at the November 2007 
hearing the veteran's representative questioned whether VA 
had fulfilled its duty to assist the veteran in regard to his 
1946 application for service connection.  We appreciate the 
thorough advocacy by the representative on behalf of the 
veteran.  Although the 1946 decision is not now before us, 
the Board notes in passing that VA has long recognized a duty 
to assist claimants in developing evidence pertinent to their 
claims, going back many years before the November 2000 
enactment of the VCAA.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.103(a) (1998).  In any event, however, the 
Court has clearly held that VA's failure in the duty to 
assist cannot be the basis for a CUE claim.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the RO sent the veteran a letter 
containing the Dingess information in May 2007.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the March 2004 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

If arthritis becomes manifest to a degree of 10 percent 
within one year after separation from active service, then it 
is presumed to have been incurred during active service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that by itself 
or when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the U.S. Court of Appeals for the Federal 
Circuit noted that the new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince to Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A February 1946 rating 
decision denied service connection for a back disorder.  He 
and his then representative, the American Red Cross, were so 
notified that same month, and were advised of his right to 
appeal within one year; no appeal was filed.  In August 2004 
the veteran filed a request to reopen his claim.

Summarizing the evidence of record at the time of the 
February 1946 rating decision, service medical records (SMRs) 
show that in December 1945 the veteran had a three-month 
history of pain in his low back that was exacerbated by heavy 
work, and the veteran reported that he had injured his back 
when he fell approximately a year before.  In January 1946, 
X-rays revealed a defect in the arch of the first sacral 
vertebra.  A January 1946 physical examination was negative 
except for complaints of pain on palpation over the posterior 
aspect of the iliac crests.  He was diagnosed with a 
congenital deformity of the spine.  X-rays taken the 
following day showed no evidence of pathological abnormality.  
When the veteran was discharged from the hospital later in 
January 1946 he was declared fit for duty.  Later in January 
1946, at the veteran's physical examination for discharge 
from service, his spine was found to be normal.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 Fed. 
1390, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, at an 
examination for his March 1947 VA application for hospital 
treatment or domiciliary care the veteran reported that he 
had pain in the lower part of his back on motion and was 
unable to stand erect, lift, or rest at night.  The physician 
found that the veteran had tenderness in the iliac region.  

At a March 2003 consultation for shortness of breath at West 
Georgia Medical Center, the veteran reported having low left 
posterior back pain.  The veteran testified that back surgery 
was recommended while he was in the hospital during active 
service after being hit by a large shell being rolled on a 
dolly, but that he declined it because a man he served with 
was unable to walk after having the surgery.  The veteran 
said that he takes prescription pain relievers for his back 
and that he wears a brace.  He further testified that he has 
had this pain since his active service.

The RO did not afford the veteran a VA examination for his 
back under 38 C.F.R. § 3.159(c)(4).  However, an examination 
is not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  Thus, 
although there is no current VA examination of record, the 
Board can proceed to a decision on this claim. 

In reaching this decision, the Board considered the veteran's 
testimony at his hearing.  In general, lay witnesses are only 
competent to testify as to factual matters, such as the 
occurrence of lay-observable events and what symptoms an 
individual was manifesting at a given time, while issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see Jandreau v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The recent lay evidence was based upon 
recollections from a period as early as 1945 and, because of 
the passage of so much time, the reliability of such 
recollections versus evidence recorded contemporaneously with 
certain events may be called into question.

Even giving full credit to the recollections of the veteran 
as to back injuries in service, his contentions as to 
chronicity and continuity since service are refuted by the 
lengthy gap after service with no reports of complaints or 
treatment for back problems.  In this respect, the Board is 
not finding or implying that the veteran is deliberately or 
consciously misrepresenting his medical history.  In essence, 
the Board concludes that the contemporaneous SMRs are far 
more reliable as to in-service events than remote memory 
going back to the mid-1940's.  The critical question now is 
whether there is new and material evidence to reopen the 
claim that was denied in 1946, and on that question the 
objective evidentiary record is negative. 

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a back disorder.  The new 
evidence weighs against the claim for service connection, and 
therefore it does not raise a reasonable possibility of 
supporting the claim.  In this regard, evidence that is 
unfavorable to the appellant's case and which supports the 
previous denial cannot trigger a reopening of the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).   
Therefore, this evidence is not new and material.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Since the Board has found that the evidence is 
not new and material, no further adjudication of this claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a back disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


